Order, of the Supreme Court, New York County (Andrew R. Tyler, J.), entered November 13, 1986, which denied defendants’ motion for a change of venue from New York to Suffolk County, unanimously reversed on the law and the facts, and in the exercise of discretion of the court, without costs.
*24The events which gave rise to the within personal injury action occurred in Suffolk County. Suffolk County is also the location of plaintiffs’ residence and the residence of 3 of the 5 defendants. The hospitals at which plaintiff’s injuries were treated are situated in Suffolk County as are the offices of plaintiff’s surgeon. The only connection the action has with New York County is that one of the defendants has its principal place of business here. Under the circumstances, we think that this transitory action ought to be tried in Suffolk where it arose, and, therefore, that defendants’ motion for a change of venue should have been granted. (See, Brunner v Joubert, 118 AD2d 424; McGuire v General Elec. Co., 117 AD2d 523; O’Leary v Hull, 101 AD2d 741, appeal dismissed 63 NY2d 773; Meier v Ford Motor Co., 93 AD2d 729; Slavin v Whispell, 5 AD2d 296, 297-298.) Concur—Murphy, P. J., Sullivan, Asch, Rosenberger and Wallach, JJ.